MAYFIELD, J.
This is an appeal by the state from a judgment of the circuit court of Franklin county in a proceeding by the tax’ commissioner of Franklin county to raise the assessed valuation of .the property of the defendant corporation in that county for taxation. On *236the hearing before the county commissioners the assessment of the corporation was raised as to realty, but allowéd to remain as to personalty as originally assessed. The corporation appealed from that assessment to the circuit court as provided by statute, in which court the trial or hearing as to whether or not the assessment shall be raised is had de novo. — Code 1907, §§ 2265, 2148. At the first hearing in the circuit court the corporation moved to quash the proceeding for various reasons, among them, for that the property was assessed in solido, and not separately, and for that other property than that assessed by the owner -was returned by him, and demurred to the declaration or claim of the tax commissioner upon which the increase in the assessment was based. This motion and demurrer appear not to have been acted upon by the court at this term, but pleas thereto were filed, and a trial was had, resulting in mistrial. At the next term the corporation by leave of court withdrew its pleas, and renewed its motion to quash the proceedings. On the hearing of this motion, which was argued by counsel, no evidence pro or con being introduced, the court granted the motion, quashed the proceedings, and dismissed the cause, taxing the state with the costs. Prom this judgment the state appeals.
The trial court was in error in quashing the proceeding and dismissing it out of court. The proceeding was instituted in the commissioners’ court in the manner the law directs. — Code 1907, § 2250; Gen. Acts 1903, p. 295. It was not necessary that his reassessment should exactly follow the assessment made by the- tax assessor, or the list or schedule for assessment as returned by the taxpayer. The tax commissioher is required or authorized to make an additional assessment against any person or property when, in his opinion, there has been *237an undervaluation. He is required to return this reassessment to the commissioners’ court, and the court first hear him on his proposed reassessment. If the court are satisfied that there has been no undervaluation, this is the end of the matter; hut if they find it to exist, or are not fully satisfied that- it does not exist, they then give notice to the taxpayer, as required by section 2148 of the Code of 1907, and proceed in the mat ter as provided in other cases of undervaluation. When the taxpayer appears, and the issue is made up and tried, that issue is, not whether the reassessment made by the commissioner is proper or true and correct, but whether or not the assessment made by the tax assessor is correct — whether the property of the taxpayer liable to assessment has been properly assessed, whether all of it was assessed, and whether it was assessed at a fair and reasonable valuation. The commissioners are to determine and fix the value of the property on the evidence before them, and without reference to the return or motion of the tax commissioner, whereby he describes certain property, alleges certain values, and prays increases in assessments. The commissioners are not bound to assess all the property returned by the tax commissioner, nor to fix the values named by him, nor .are they precluded by his return from fixing a greater amount than he specifies. They find his return to be either true or not true, in whole or in part. It is the original assessment that the court takes as basis, and not the return or proposed assessment made by the tax commissioner.
An appeal from the findings and assessments made by the court of commissioners may be taken by either party, the state or the taxpayer, to the circuit court, where a trial is had de novo. The powers and duties -of the circuit court are precisely, those of the commis*238sioners’ court. It does not look to the return of the tax commissioner, hut, like the commissioners’ court, to the original assessment, and the decree or finding of the commissioners’ court is not reviewed by the circuit court. The trial there had proceeds in all respects as if originally begun in that court. On this appeal neither party can object to the return or reassessment made by the tax commissioner. It is not considered for any purposes of the trial. Its only object or purpose is to call the attention of the commissioners’ court to the original assessment of the taxpayer — to the supposed undervaluation — and to suggest an increase therein. His estimate of the value is not binding on the court, on the taxpayer, or on the state. It may be wholly disregarded by the courts, both commissioners’ and circuit, either of which may decline to go into an inquiry as to the reassessment. On appeal to the circuit court the state may file a complaint, claiming a valuation in excess of that suggested by the tax commissioner, of that returned by the taxpayer, or in excess of that found by the commissioners’ court.
No matter what were the defects of the additional assessment made and returned by the tax commissioner to the commissioners’ court, the circuit court should have proceeded to determine the issues there for trial — - to cause to be answered or pleaded to the declaration or complaint filed by the state, which was as follows:
“State v. Sloss-Sheffield Steel & Iron Company. On Appeal from the Commissioners’ Court, Franklin County, Ala., Spring Term, 1906. Comes the state, by its solicitor, and asks that the valuation of lands, as returned by the defendant and assessed for taxation for the year 1905 by the tax assessor and described in said return and assessment, he increased to $500,000. A. H. Carmichael, W. H. Key, Solicitors for State.
*239“Filed May 8, 1906. D. A. Malone, Clerk.”
This declaration properly made no reference to the additional assessment made by the tax commissioner, nor to the judgment or finding of the commissioners’ court. • Consequently the motion to quasb the additional assessment made by the tax commissioner or the commissioners’ court was no proper or appropriate answer to the declaration, nor was any defect in either the additional assessment or that made by the tax commissioner or the court any ground or reason for quashing the proceeding in the circuit court. — T. C. I. & R. R. Co. v. State, 141 Ala. 103, 37 South. 433; Sullivan v. State, 110 Ala. 97, 20 South. 452.
For tbe error in sustaining appellee’s motion to quasb, and in dismissing tbe proceedings from the circuit court, tbe judgment of tbe lower court is reversed, and tbe cause remanded.
Reversed and remanded.
Dowdell, C. J., and Simpson and Denson, JJ., concur.